DETAILED ACTION
	This is the second office action for US Application 17/308,483 for an Apparatus for Page-Pressing and Barrier-Free Page-Turning.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 17 March 2022 is acknowledged.  The traversal is on the ground(s) that species 2 can be utilized with species 1 and therefore the species can be examined together   The Examiner agrees with Applicant that species 1 and 2 can be examined together, but the restriction requirement remains for the other species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the power" in the 2nd to the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the flipped page(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0045503 to Samari.  Regarding claim 1, Samari discloses an apparatus for page-pressing and barrier-free page-turning, wherein the apparatus comprises a page-pressing device (see figures 6 and 7) and a placement board (20, 25).  The page-pressing device is capable of switching between a first state and a .
The page-pressing device is capable of mechanically locking the book page(s) when the page-pressing device is in the first state to press against the book page(s).  The page-pressing device is capable of maintaining a contact pressure to the book page(s) when the page-pressing device is mechanically locking onto the book page(s), but power causing the contact pressure no longer exists.
Regarding claim 2, the page-pressing device switches between the first state and the second state, the page-pressing device is raised or descended linearly and is rotated clockwise or counterclockwise so as to avoid flipped page(s) or press against the book page(s), or when the page-pressing device switches between the first and the second state, the page-pressing device is rotated upwards or downwards to avoid the flipped page(s) or press against the book page(s).
Regarding claim 18, the placement board comprises a base plate (20) and a back plate (25).

Allowable Subject Matter
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5443415 to Samson
US 5149046 to Kerley
US 5868099 to Begin
US 2005/0120601 to Sadegh
US 2005/0098702 to Ibara
	The above prior art discloses various page-pressing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632